Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I (Figure 3) & Subspecies A (Figures 5-10, 11A & 11B) in the reply filed on 8/18/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims and species can be made without serious burden.  This is not found persuasive because each species and subspecies are constructed in a structurally different manner which requires various search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Applicant, in the reply, indicated claims 1-3, 5, 6, 8, 9, 14-20 are readable on the elected Species. However, after a full review of the instant application, it is noted that claims 5, 9, 14 contain limitations drawn to the non-elected species, Subspecies B, E, F, G, H, J. Accordingly, Claims 5, 9 & 14 are withdrawn from further consideration as being drawn to a non-elected invention. 
Claims 1-3, 6, 8 & 15-20 are being treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 6, 8 & 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 11 & 12 of U.S. Patent No. 9,161,592. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8 & 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2005/0039346) in view of Rudy (USPN 5,543,194).
Regarding Claim 1, Thomas discloses a fluid-filled chamber (200) on a shoe (Figure 1) comprising: a barrier (210a & 210b) formed from a first polymer layer (210a, Para. 26) and a second polymer layer (210b, Para. 26), the first polymer layer being joined to the second polymer layer to define an interior void (2, see annotated Figure 3 below); a tensile member (220) located within the interior void (Para. 14 & 35), the tensile member including a first tensile element (220), the first tensile element having a pair of spaced textile layers (222a & 222b) joined by a plurality of connecting members (224), an outward facing surface of the first tensile element being joined to the first polymer layer (Figure 222a to 210a), and a fluid located within the interior void (Para. 14 & 35), the fluid being pressurized to place an outward force upon the barrier and induce tension in the tensile member (Para. 35, lines 8-14). Thomas does not discloses a second tensile element. However, Rudy discloses a barrier (125 & 127) formed from a first polymer layer (125, Col. 19, lines 47-67) and a second polymer layer (127, Col. 19, lines 47-67), the first polymer layer being joined to the second polymer to define an interior void (122 & 124), a tensile member (128 & 129) located within the interior void (Figure 18), the tensile member including a first tensile element (129) and a second tensile element (128), the first tensile element having a pair of spaced textile layers (L1 & L2, see annotated Figure 18 below) joined by a plurality of connecting members (CM1, see annotated Figure 18 below), and the second tensile element being joined to one of the textile layers of the first tensile element (Figure 18), an outward facing surface of the first tensile element being joined to the first polymer layer (L1 to 125, see annotated Figure 18  below), and an outward facing surface of the second tensile element being joined to the second polymer layer (L4 to 127, see annotated Figure 18 below); and a fluid (Col. 25, line 54-Col. 26, line 57, “gas”) located within the interior void, the fluid being pressurized to place an outward force upon the barrier and induce tension in the tensile member (Col. 25, line 54-Col. 26, line 57). It would have been obvious to one of ordinary skill in the art to modify the tensile member of Thomas to have two tensile members as taught by Rudy, in order to provide adequate levels of cushion, shock absorbency and energy return (Rudy, Col. 15, lines 15-33).
Regarding Claim 2, the combination of Thomas and Rudy disclose the second tensile element is a spacer textile (Rudy, Figure 18).  
Regarding Claim 3, the combination of Thomas and Rudy disclose at least one surface of the chamber has a concave configuration (Thomas, Figures 1-3 & Rudy, Figure 18).  
Regarding Claim 6, the combination of Thomas and Rudy disclose the chamber is incorporated into an article of footwear (Thomas, Figure 1).  
Regarding Claim 8, the combination of Thomas and Rudy disclose the first tensile element has a U-shaped configuration (Thomas, Figures 1-3). 
Regarding Claim 15, the combination of Thomas and Rudy disclose the footwear includes a midsole (Thomas, Figure 1), and the chamber is configured to fit within a perimeter of the midsole in a heel region of the midsole (Thomas, Figure 1).  
Regarding Claim 16, the combination of Thomas and Rudy disclose the footwear includes a midsole (Thomas, Figure 1), and the chamber is configured to fit within a perimeter of the midsole in a heel region of the midsole and extending into the forefoot region (Thomas, Figure 1).  
Regarding Claim 17, the combination of Thomas and Rudy disclose the footwear includes a midsole (Thomas, Figure 1), and the chamber is encapsulated by the midsole (Thomas, Figure 1).  
Regarding Claim 18, the combination of Thomas and Rudy disclose the midsole comprising the chamber of claim 1 (Thomas, Figure 1).  
Regarding Claim 19, the combination of Thomas and Rudy disclose the chamber is located within a perimeter of the midsole (Thomas, Figure 1).  
Regarding Claim 20, the combination of Thomas and Rudy disclose the chamber is encapsulated by the midsole (Thomas, Figure 1).


    PNG
    media_image1.png
    167
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    442
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732